Citation Nr: 0812625	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-10 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for respiratory 
condition claimed as shortness of breath.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a right inguinal hernia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Peters, Legal Intern


INTRODUCTION

The veteran had active service from January 2003 to December 
2003.  He is a Persian Gulf War veteran with service in 
Operation Iraqi Freedom.  Prior to this active service, the 
veteran served in the Reserve and performed duty for training 
from September to November 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

Initially, a letter was sent to the veteran in July 2006 
notifying him that the RO believed that he was withdrawing 
his claim for an initial compensable evaluation for his right 
inguinal hernia; it subsequently asked the veteran to respond 
within 60 days whether he wished to withdraw the claim.  
There is no correspondence in the record indicating if the 
veteran did, in fact, wish to withdraw his initial evaluation 
claim.  As it is unclear, the Board will address the initial 
compensable evaluation claim on appeal based on the record 
currently available.  

Additionally, the Board notes that in his Notice of 
Disagreement (NOD) dated in November 2005, the veteran raises 
for the first time that his back disorder is a result of his 
service-connected right inguinal hernia.  As this is the 
first time that secondary service connection is raised, the 
Board refers this matter to the Agency of Original 
Jurisdiction (AOJ) for appropriate action.  

Furthermore, the issue of service connection for respiratory 
condition claimed as shortness of breath, is addressed in the 
REMAND portion of this document and is remanded to the AOJ 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

After surgical repair, the service-connected post-operative 
right inguinal hernia is not shown to be recurrent; it is not 
shown to be tender or painful on objective demonstration or 
to be productive of any functional impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected residuals of a right inguinal hernia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.655, 4.114 including Diagnostic Code 7338 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In December 2004, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to a compensable evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in March 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran was also told in the March 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence 
considered in determining the disability rating included 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition 
and symptoms on employment.  See Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant VA examination was conducted in January 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

The veteran's right inguinal hernia is rated under Diagnostic 
Code 7338.  38 C.F.R. §  4.114, Diagnostic Code 7338 (2007).  

Under Diagnostic Code 7338, a small, reducible hernia, or a 
hernia without true hernia protrusion, is rated as 
noncompensable, as is a hernia that is preoperative and 
remediable.  A 10 percent schedular rating is appropriate for 
a recurrent post- operative hernia that is readily reducible 
and well supported by a truss or belt.  

A small, post-operative recurrent hernia or an unoperated 
irremediable hernia that is not well supportable by a truss 
or that is not readily reducible warrants a 30 percent 
schedular rating.  

A large post-operative recurrent hernia that is considered 
inoperable, which is not well supported under ordinary 
conditions and is not readily reducible warrants a 60 percent 
rating.  Id.  


Analysis

At the VA examination in January 2005, the examiner noted 
that the residual surgical scar was 2 inches long, mobile, 
nontender and nonadherent with no keloid formation.  There 
was no evidence of a hernia.  The veteran was diagnosed as 
having a right inguinal hernia repair with no residual 
symptoms.  

Based upon review of this medical evidence, a noncompensable 
rating for the veteran's right inguinal hernia is warranted.  
Because there was no evidence that residual scar was tender 
or painful, there is no basis for the assignment of a 
compensable rating in this case.  

Furthermore, since the hernia has been repaired without 
evidence that it is recurrent, the claim for an increased 
rating for the service-connected residuals of a right 
inguinal hernia must be denied.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338.


ORDER

An increased, initial compensable evaluation for the service-
connected residuals of a right inguinal hernia is denied.  


REMAND

The veteran's service medical records indicate that the 
veteran, during his active duty for training, was treated for 
shortness of breath in September 1990.  The veteran indicated 
that he had pain in his chest wall and breathing problems 
during this incident.  

In November 1990, the veteran waived a separation 
examination.  In June 1998, there is a note in the record 
that the veteran was not fit for duty because of chest pains.  
There is a note indicating that the veteran should see his 
private physician for treatment.  

After returning from active duty service in Operation Iraqi 
Freedom, the record contains a separation examination from 
January 2003.  That examination was negative for any findings 
of shortness of breath or other medical complaints.

In January 2005, the veteran was diagnosed with a history of 
hyperactive airway disease with minimal residual symptoms.  
Although the pulmonary functions test was normal, the veteran 
continued to complain of shortness of breath and dyspneic 
feelings after walking a couple of blocks or a flight of 
stairs.  The veteran did not display any wheezing or use 
oxygen.  

The Board finds that an additional examination is needed to 
more clearly ascertain what, if any, is the veteran's 
diagnosis and whether it is related to his military service.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2007).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the existence and 
etiology of a disability.  See 38 C.F.R. § 3.159.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the service connection claim on 
appeal, such as treatment for shortness 
of breath or any other respiratory 
disabilities.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AOJ should obtain and 
associate with the file all records that 
are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The RO should arrange for a VA 
examination to determine the nature and 
likely etiology of the claimed 
respiratory disorder manifested by 
shortness of breath.  The veteran's VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  

Any necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  Based on a review of 
the case, the appropriate examiner should 
provide an opinion as to whether the 
veteran has a current respiratory 
disability that at least as likely as not 
(50% or more likelihood) had its clinical 
onset during service.  A complete 
rationale for each opinion expressed and 
conclusion reached must be set forth in a 
typewritten report.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claim of service connection 
in light of all of the evidence on file.  

Prior to this reajudication, the AOJ 
should resend any proper VCAA notice and 
regulations, including the Persian Gulf 
presumption regulations from 38 C.F.R. 
§ 3.317 (2007).  In rendering its 
decision, the AOJ should apply 38 C.F.R. 
§ 3.317 should it be applicable given the 
aforementioned examination of the 
evidence.  

If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


